Citation Nr: 0326187	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  96-25 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.	Entitlement to service connection for a low back 
disorder as secondary to the service-connected 
postoperative pes planus and hammertoes.

2.	Entitlement to service connection for a disability of 
the knees as secondary to the service-connected 
postoperative pes planus and hammertoes.

3.	Entitlement to an increased evaluation for postoperative 
pes planus and hammertoes, currently rated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examination:  an orthopedic examination 
to determine the nature and etiology of 
any low back disorder, to include 
degenerative disc disease of the lumbar 
spine.  Send the claims file to the 
examiner for review.  The examination 
should include any necessary studies and 
tests deemed appropriate, and all 
clinical findings should be reported in 
detail.  Based on the results of the 
examination and review of the claims 
folder, the examiner is specifically 
requested to offer an opinion as to:
(1) Whether it is at least as likely as 
not that the veteran's service-connected 
postoperative pes planus and hammertoes 
either caused or aggravated any current 
low back disorder, to include 
degenerative disc disease of the lumbar 
spine?
(2) Whether it is at least as likely as 
not that the veteran's service-connected 
postoperative pes planus and hammertoes 
either caused or aggravated any current 
disorder of the knees?
A complete written rationale must be 
offered for any opinion expressed, and 
any opinion provided should take into 
consideration the previous opinions on 
this matter contained in the veteran's 
claims folder, to specifically include 
the opinions expressed by the reviewing 
VA physician in March 1998; by a private 
physician, G.J.O., M.D., in progress 
notes received in May 1998 and January 
1999; and by R. W. Stock, D.P.M., in a 
statement dated in November 2002.

2.  Make arrangements with the 
appropriate VA medical facilities for the 
veteran to be afforded the following 
examinations: a surgical and podiatry 
examinations to determine the nature and 
severity of the veteran's service-
connected postoperative pes planus and 
hammertoes.  Send the claims file for the 
examiner or examiners for review.  All 
clinical findings for the examinations 
should be reported in detail.  The 
examinations should include a detailed 
review of the veteran's history, a 
thorough clinical evaluation, and all 
appropriate testing needed to ascertain 
the status of the disorder.  The results 
of all clinical and laboratory testing 
must be fully delineated and appropriate 
diagnoses rendered.  Consideration should 
be given to the disabling manifestations 
of both the right and left feet as a 
result of the overall disability as 
clinically reported in the service 
medical records, and on his VA 
examinations in March 1972, August 1974, 
September 1981, February 1996, February 
1997, June 1997, and February 1998, as 
well as in records from the Nathan 
Littauer Hospital in September 1974, the 
surgical procedures performed in August 
1974, and private medical statements 
dated in June 1976.
Then, the examiners are specifically 
requested to separate, if possible, the 
symptomatology associated with any 
disorder of right and left foot 
diagnosed, including the following: (1) 
bilateral pes planus; (2) status post 
surgical correction of hammertoes and 
hallux valgus of the right and left foot 
and reconstruction with fusion of the 
toes; (3) restricted range of motion of 
the toes of the right and left foot; (4) 
traumatic arthritis of 
metatarsophalangeal joints of all toes of 
the right and left foot; and (5) plantar 
callosity of the right and left foot.
The examiners are asked to determine 
whether any (or all) of the conditions 
identified is a manifestation of the 
veteran's service-connected bilateral 
foot disability, characterized as 
postoperative pes planus and hammertoes; 
and, if so, to determine, if possible, 
whether the symptomatology for any one 
(or all) of the conditions is separate 
and distinct from, or is duplicative of 
or overlapping with, the symptomatology 
of the conditions.
The examiners are also asked to address 
the following questions:
(1)  Does the veteran's service-connected 
postoperative pes planus and hammertoes 
cause marked interference with the 
veteran's employment?
(2)  Has the veteran's service-connected 
postoperative pes planus and hammertoes 
required frequent periods of 
hospitalization?
All opinions and supporting rationales 
should be set forth in the examinations 
reports.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





